                                Case 2:19-cv-00652-JAD-DJA Document 65 Filed 04/07/20 Page 1 of 3



                            1   KAEMPFER CROWELL
                                Anthony J. Celeste, No. 8776
                            2   Bryan M. Viellion, No. 13607
                                1980 Festival Plaza Dr.
                            3   Suite 650
                                Las Vegas, Nevada 89135
                            4   Telephone: (702) 792-7000
                                Facsimile: (702) 796-7181
                            5   Email: aceleste@kcnvlaw.com
                                Email: bviellion@kcnvlaw.com
                            6
                                Attorneys for Defendant
                            7   Fashion Show Mall, LLC

                            8                                 UNITED STATES DISTRICT COURT

                            9                                         DISTRICT OF NEVADA

                        10
                                 NEBYOU SOLOMON, an individual,                  Case No.: 2:19-cv-00652-JAD-DJA
                        11
                                                        Plaintiff,
                                            vs.
                        12
                                 LAS VEGAS METROPOLITAN POLICE                   STIPULATION AND ORDER TO
                        13                                                       EXTEND THE DEADLINE FOR
                                 DEPARTMENT; JOSEPH LOMBARDO,                    DEFENDANT FASHION SHOW MALL,
                                 individually and in his official capacity as    LLC TO FILE ITS RESPONSE TO
                        14
                                 Sheriff; JOHN L. PELLETIER, an                  PLAINTIFF’S THIRD AMENDED
                                 individual; RICHARD E. MAUPIN, an               COMPLAINT
                        15
                                 individual; RYAN J. FRYMAN, an
                                 individual; JUAN D. CONTRERAS, an               (FIRST REQUEST)
                        16
                                 individual; ALLEN J. PAVESE, an
                                 individual; BRANDON M. MEADS, an
                        17
                                 individual; FASHION SHOW MALL, LLC,
                                 a Nevada limited–liability company;
                        18
                                 UNIVERSAL PROTECTION SERVICE,
                                 LLC, a Nevada limited-liability company
                        19
                                 DOE SECURITY GUARDS I-III, individuals,
                        20
                                                        Defendants.
                        21
                                          Pursuant to LR IA 6-1, Defendant Fashion Show Mall, LLC and Plaintiff Nebyou Solomon,
                        22
                                by and through their respective counsel, stipulate and request this Court extend the deadline to file
                        23
                                Defendant’s Response to Plaintiff’s Third Amended Complaint (ECF. No. 57) filed on March 24,
                        24
KAEMPFER CROWELL
  1980 Festival Plaza Dr.
        Suite 650
Las Vegas, Nevada 89135         2531412_1 11453.409
                                                                                                                        Page 1 of 3
                                Case 2:19-cv-00652-JAD-DJA Document 65 Filed 04/07/20 Page 2 of 3



                            1   2020 by an additional 14 days from April 7, 2020 to April 21, 2020. This is the first Stipulation for

                            2   an extension of time for Defendant to file its Response.

                            3             This request for an extension results does not result from an improper purpose or other

                            4   purpose for delay. The current COVID-19 pandemic and governmental restrictions imposed to

                            5   combat it have delayed Defendant’s counsel’s ability to prepare Fashion Show’s response and,

                            6   therefore, Defendant’s counsel requested this extension.

                            7             WHEREFORE, the parties respectfully request that this Court extend the deadline to file

                            8   Defendant’s Response to Plaintiff’s Third Amended Complaint (ECF. No. 57) filed on March 24,

                            9   2020, up to and including April 21, 2020.

                        10                IT IS SO STIPULATED

                        11        MCLETCHIE LAW                                      KAEMPFER CROWELL

                        12        /s/ Margaret A. McLetchie                         /s/ Bryan M. Viellion
                                  Margaret A. McLetchie, No. 10931                  Anthony J. Celeste, No 8776
                        13        701 E. Bridger Ave., Suite 520                    Bryan M. Viellion, No. 13607
                                  Las Vegas, NV 89101                               1980 Festival Plaza Dr., Suite 650
                        14        Attorney for Plaintiff Neybou Solomon             Las Vegas, Nevada 89135
                                                                                    Attorneys for Defendant
                        15                                                          Fashion Show Mall LLC

                        16

                        17        MARQUIS AURBACH COFFING                            WEINBERG, WHEELER, HUDGINS,
                                                                                     GUNN & DIAL, LLC
                        18
                                  /s/ Nick D. Crosby                                 /s/ Jeremy R. Alberts
                        19        Nick D. Crosby, No.                                Jeremy R. Alberts
                                  10001 Park Run Drive                               Christopher T. Byrd
                        20        Las Vegas, NV 89145                                6385 South Rainbow Blvd., Suite 400
                                  Attorney for Defendant, LVMPD,                     Las Vegas, NV 89118
                        21        Joseph Lombardo, John L. Pelletier,                Attorneys for Defendant Universal
                                  Richard E. Maupin, Ryan J. Fryman,                 Protection Services, LLC
                        22        Juan D. Contreras, Allen J. Pavese,
                                  and Brandon M. Meads
                        23

                        24
KAEMPFER CROWELL
  1980 Festival Plaza Dr.
        Suite 650
Las Vegas, Nevada 89135         2531412_1 11453.409
                                                                                                                         Page 2 of 3
                                Case 2:19-cv-00652-JAD-DJA Document 65 Filed 04/07/20 Page 3 of 3



                            1                                               ORDER

                            2             IT IS SO ORDERED that the deadline for Defendant Fashion Show Mall, LLC to file its

                            3   response to Plaintiff’s Third Amended Complaint (ECF No. 57) shall be up to and including

                            4   April 21, 2020.

                            5
                                                                       UNITED
                                                                       Daniel J. STATES
                                                                                 Albregts DISTRICT JUDGE
                            6
                                                                       United States Magistrate Judge
                                                                       DATED: __________________________________
                            7
                                                                       DATED: April 8, 2020
                            8   Respectfully Submitted By:

                            9   KAEMPFER CROWELL

                                 /s/ Bryan M. Viellion             .

                        10      Anthony J. Celeste, No 8776
                                Bryan M. Viellion, No. 13607
                        11      1980 Festival Plaza Dr., Suite 650
                                Las Vegas, Nevada 89135
                        12      Attorneys for Defendant Fashion Show Mall LLC

                        13

                        14

                        15

                        16

                        17

                        18

                        19

                        20

                        21

                        22

                        23

                        24
KAEMPFER CROWELL
  1980 Festival Plaza Dr.
        Suite 650
Las Vegas, Nevada 89135         2531412_1 11453.409
                                                                                                                    Page 3 of 3
